UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1934


YURI J. STOYANOV,

                    Plaintiff - Appellant,

             v.

RAY MABUS; JAMES H. KING, Individually and in his Official Capacity as the
Head of Code 70; KEVIN M. WILSON, Individually and in his Official Capacity
as the Head of Code 74; DAVID L. MAYO, Individually and in his Official
Capacity as Head of Code 743; MARK THOMAS, Individually and in his Official
Capacity as EEO Chief and Commander of Code 00; DAVID CARON,
Individually and in his Official Capacity as Assistant Counsel Code 39,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:08-cv-01834-GLR)


Submitted: December 18, 2018                                Decided: December 20, 2018


Before AGEE, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Yuri J. Stoyanov, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Yuri J. Stoyanov appeals the district court’s order granting Defendants’ motion to

dismiss his civil claims against them.     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. See

Stoyanov v. Mabus, No. 1:08-cv-01834-GLR (D. Md. Nov. 30, 2017). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2